PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/564,670
Filing Date: 9 Sep 2019
Appellant(s): Khafagy et al.



__________________
Charles Bieneman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 22, 2021

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/27/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant’s arguments:

1) Eling does not disclose a first vehicle ECU receiving a software update and broadcasting a flash initiation message. (page 9-10)

Appellant states: Eling discloses a telematics unit receives information that another ECU in Eling’s vehicle will receive a flash. Eling’s telematics module, which receives the information about the flash, is not the module in Eling’s vehicle that receives the flash. That is, the present rejection depends on Eling’s telematics unit being the first ECU in the vehicle that receives a software update or message notifying of the software update to be applied to that first ECU, and that then broadcasts an intent to perform a flash in that first ECU. However, Eling’s telematics unit provides to other modules in Eling’s vehicle information about “one or more ECUs running software that will be updated,” and not about an update in the telematics unit, i.e., Eling’s telematics unit is nowhere taught or suggested to broadcast a message about an intent to perform a flash in the telematics unit. Therefore, Eling cannot teach or suggest to “broadcast[s] a flash initiation message via a vehicle communications network to one or more second ECUs, specifying an intent to perform a flash to apply the software update in the first ECU.” 

	The examiner respectfully disagrees. Eling discloses a method to update/flash an electronic control unit (ECU) in a vehicle (abstract). A vehicle comprises of many ECUs, a telematics unit is considered as one ECU (see Eling, paragraph [0003], first sentence); a battery charging unit is also considered as an ECU (electronic control unit) because it is an electronic module that controls certain function (charging) in the vehicle. Therefore, the update received by the telematics unit can be an update for flash the telematics unit itself (the first ECU), then the telematics unit sends a notification message (flash initiation message) to a charging unit (the second ECU) to charge the vehicle’s battery level to a predetermined level, to prepare the vehicle be ready for the upcoming flash event (Fig. 3; paragraphs [0052]-[0054]). As for appellant’s argument 
this limitation (an intent to perform) is an intend use, thus, is not given any weight. Furthermore, as explained above, the telematics unit sends a notification message (flash initiation message) to a charging unit (the second ECU) to charge the vehicle’s battery level to a predetermined level, to prepare the vehicle be ready for the upcoming flash event; the purpose of charging the battery is intended for update software in the first ECU (an initial step in an intended software update process), so the vehicle does not run out of power during the update process. Therefore, the examiner believes Eling discloses the claim limitations of "broadcasts a flash initiation message via a vehicle communications network to one or more second ECUs, specifying an intent to perform a flash to apply the software update in the first ECU.”
Furthermore, claim 1 recites the limitation of "receive, in the first ECU, a software update or a message notifying of the software update". Eling discloses (paragraph [0035][0044][0052]) that a (first) ECU receives and applies a software update, and a telematics unit notifies a charging unit (second ECU) about the intend to flash an update (instructions to charge the vehicle’s battery level to a predetermined level, to prepare the vehicle be ready for the intended software update process). Therefore, the examiner believes Eling discloses the above claim limitation of "receive, in the first ECU, a software update". 

2) Eling does not disclose “a flash initiation message . . . specifying an intent to perform a flash. (page 10-11)

	Appellant states: Eling does not disclose that the telematics unit then notifies other ECUs in the vehicle of an intent to flash or that a flash may take place, but rather relays instructions from a remote TSP (telematics service provider) intended to prepare a module for a flash. For example, a battery can be instructed concerning charge levels as described above; thus, Eling describes (paragraph 0044) instructions that the TSP may provide concerning charging a vehicle battery system to prepare for the reflash. The affected module, in this case a battery charging module, is then instructed to take steps such as ensuring a charge level, but notably, is not notified of an intent to perform a flash”.

	The examiner respectfully disagree. As explained above, Eling discloses the telematics unit (the first ECU) receives an update and sends a notification message (flash initiation message) to a charging unit (the second ECU) to charge the vehicle’s battery level to a predetermined level, to prepare the vehicle be ready for the upcoming flash event (Fig. 3; paragraphs [0052]-[0054]). The notification message is “an intend to perform a flash” because the purpose of charging the battery is intended for update software in the first ECU (an initial step in the software update process), so the vehicle does not run out of power during the update process. Eling (paragraph [0044]) states The instructions for preparing for the remote reflash event may include instructions for a battery charging system of the vehicle 102 to charge the battery of the vehicle to a higher stored energy level during each drive cycle until the remote reflash event is administered". Clearly, the instructions for a battery to be charged are considered as instructions for preparing for the remote reflash event (intent to perform a flash), to make the vehicle ready for the remote reflash event; the battery charging level is associated and is conditional to the remote reflash event. So notification sent from the telematics unit to the charge unit notifies the charging unit an intention for a software update, and to charge the battery to prepare for the software update. Therefore, the examiner believes Eling discloses the claim limitations of broadcast of a flash initiation message to one or more second ECUs specifying an intent to perform a flash.

3) Arguments against dependent Claims 2, 9, and 16 rejections (page 11-12)

	Appellant states: Yasue simply discloses detecting diagnostic trouble codes during normal operation of a vehicle, and then provides a mechanism for reliably storing and backing up the diagnostic trouble codes. (See Figure 3 and description thereof at H 0045-0052.) Again, Yasue provides no teaching or suggestion concerning “a diagnostic trouble code generated during the flash.”

	The examiner respectfully disagrees. The examiner believes the combination of Eling and Yasue teaches the above limitation. Eling teaches flashing of software (object) for an ECU (abstract). Yasue discloses (paragraphs [0003][0010] [0016]; in an ECU of a vehicle, when a fault is detected in a predetermined object to be detected, a diagnostic trouble code indicative of the fault is configured to be stored in a memory; i.e. detecting a fault and storing a diagnostic trouble code for a predetermined object (i.e. software being flashed)). It would have been obvious to combine Eling and Yasue to generate a diagnostic trouble code during a flash event, because the diagnostic trouble code would help users to determine causes of any error during the flash event. Therefore, the examiner believes the combination of Eling and Yasue discloses the above claim limitations.

4) Arguments against dependent Claims 3, 10, and 17 rejections (page 12)

	Appellant states: At most, Yasue discloses storing a diagnostic trouble code in a backup storage when the diagnostic trouble code arises. (Yasue, paragraphs 0010, 0016.) There is no teaching or suggestion of storing a diagnostic trouble code that exists prior to a flash.

	The examiner respectfully disagrees. The examiner believes the combination of Eling and Yasue teaches the above limitation. Eling teaches flashing of software (object) for an ECU (abstract). Yasue discloses (paragraphs [0010][0016]; a volatile 

5) Arguments against dependent Claims 5, 12, and 19 rejections (page 12)

	Appellant states: Yasue at most discloses that a PDTC [permanent diagnostic trouble code] can be deleted “when it is determined that the apparatus is normally recovered from the failure indicated by the PDTC in a plurality of trip periods (or ignition cycles).” (Paragraph 0055) Yasue then changes update information and deletes the PDTC. (paragraphs 0056-0057) Thus, Yasue does not teach or suggest erasing any DTC generated during a flash, but rather simply discloses deletions that occur once a DTC has aged to the point where it no longer need be retained.

The examiner respectfully disagrees. The examiner believes the combination of Eling and Yasue teaches the above limitation. Eling teaches flashing of software (object) for an ECU (abstract). Yasue discloses (paragraphs [0055] [0056]; whether the PDTC is deleted or not is determined on the basis of whether normal determination is performed in the plurality of trip periods with respect to a predetermined trouble. When the normal state is determined in the plurality of trip periods, it is determined that the PDTC related to the normal-state determination is deleted from the EEPROM). Thus, it would have been obvious to combine Eling and Yasue that after a flash event occurred, the PDTC is deleted after certain age and is determined no longer needed. This would save memory resource in a vehicle. Therefore, the examiner believes the combination of Eling and Yasue discloses the above claim limitations.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/HANG PAN/Primary Examiner, Art Unit 2193                                                                                                                                                                                                        
Conferees:
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193                                                                                                                                                                                                        

                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.